        Case 4:17-cr-00012-BMM Document 91 Filed 04/22/21 Page 1 of 1



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,
                                                  CR-17-12-GF-BMM-02
       vs.

                                                         ORDER
 RYAN GEORGE BREDESON,

                        Defendant.

      Defendant Ryan George Bredeson has moved for early termination of his

current term of supervised release. (Doc. 87). The Government does not object.

The Court conducted a hearing on the motion on April 22, 2021. The Court

determines that good cause exists to grant Bredeson’s motion for early termination

of his supervised release term.

      Accordingly, IT IS HEREBY ORDERED that Bredeson’s Motion for

Early Termination of Supervised Release (Doc. 87) is GRANTED.

      DATED this 22nd day of April, 2021.
